DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract appears to be a re-writing of    a claim and is not an Abstract narrative.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-15 and 17- 20 are is/are rejected under 35 U.S.C. 102a2 as being anticipated by 
Johnson (US 5863236) .
In regard to claim 1,  Johnson discloses  a bra  in figure 6 and in col. 2, line 43- line 67) including:



an elongated back strap24 in figure 6 and  in col. 3, line 10) ;

wherein at least one end portion of the back strap (31a and 30a in figure 6 and col. 3, line 26)  is adapted to overlap and be fastened to at least one corresponding end portion of the front strap at 11,12 in col. 3, lines 31—36), so that the bra 10 in figure 6,  can be put on and fastened to a wearer's torso by using a single hand; and

wherein at least one of the end portions (at 11a, 12a )of at least one of the front strap and the back strap (30a,31a) includes an elongated stiffening element 19 in col. 3, last line,  the stiffening element stiffening the end portion horizontally to maintain a horizontal orientation of the end portion when the bra is hanging on the wearer’s body before being fastened. (See Johnson, figure 6 and col. 2, line43-col. 3, line 67). 

In regard to claim 2,  Johnson discloses wherein the at least one end portion of the back strap 31c, 30c in figure 6 and  4 is adapted to be fastened to at least one corresponding end portion of the front strap by at least one hook-and-loop fastener 30c and 31 C in figure 3 lines 49-51.

In regard to claim 3 Johnson discloses the   bra of claim 2, wherein the hook-and-loop fastener 30c, 31c  in figures 4 and     6 and     col. 3, lines 49-51,  includes:

a loop member attached to an interior surface of the end portion of the back strap 30c, 31c in figure 6 and 4; and

a hook member 11a, 12a in figure 6 and  col. 3, lines 24-41 ,  attached to an exterior surface of the end portion of the back strap or the front strap as seen in figures    4 and  6. 

In regard to claim 4, Johnson discloses the bra of any one of claim 1, wherein both of the end portions of the front strap include the stiffening element 19 in figure  6 and col. 3, last line.

In regard to claim 5 Johnson discloses the bra of  claim 1, wherein at least one of the end portions of the back strap  30a, 31a in col. 3, lines 24-29 and figure 6  includes the stiffening element of the hook and loop fastener material itself- adds a layer and stiffens the bra triangular portions, and the end portions of the front strap  in figure 6 do not include the stiffening element ( at the  triangle portions 12a, 11a in figure 6).

In regard to claim 6 Johnson discloses the bra of claim 1, wherein the stiffening element includes a pair of horizontal bones  19 extending on or approximate to an upper edge and a lower edge of each of the end portions in figure 6. 

In regard to calm 12 Johnson discloses a  bra of claim 2, wherein both of the end portions of the front strap or the back strap include the stiffening element at 19 on the front strap in figure 6. 

In regard to claim 13 Johnson discloses the bra as in  claim 12, wherein the stiffening element  19 includes a pair of horizontal bones  19 extending on or approximate to an upper edge and a lower edge of each of the end portions as in figure 6.



In regard to claim 15 Johnson discloses the bra of claim 14, wherein the stiffening element 31c and 30c  in figure 6  includes a pair of horizontal bones extending on or approximate to an upper edge and a lower edge of the at least one end portions of the back strap.


In regard to claim 17 Johnson inherently discloses a  method including:

fastening a first side of a bra using a first fastener on the first side 30c and 31c;

wearing the bra with the first side fastened under a first arm, supported by shoulder straps 21 , 22 of the bra, and a second side unfastened; and

fastening the second side of the bra using a second fastener of 30c, 31 c  on the second side and only one hand by applying a pushing force on the second side of the bra towards a wearer's torso, wherein the second side is opposite the first side and under a second arm as in figure 6 and in col. 1, line 43-col 3, line 67.

In regard to claim 18 Johnson inherently discloses the method of claim 17, wherein the one hand is on the second arm.

In regard to claim 19 Johnson discloses the method of claim 18, wherein fastening the second side  (under 22)  of the bra 10 further includes:

holding a back end portion of the second fastener  31c with a palm of the hand; and

grasping a front end portion of the second fastener with fingers of the hand as in figure 6.

In regard to claim 20 Johnson discloses a bra including:

a front strap 13 and 40  for wearing across a wearer's chest; and

a back strap 24  for wearing across the wearer's back;

wherein at least one end portion of the back strap30a and 31a is adapted to overlap and be fastened to at least one corresponding end portion of the front strap  11a ,12a at the wearer's side, so that the bra can be put on and fastened to the wearer's torso using a single hand; and

wherein at least one of the end portions of the back strap includes an elongated stiffening element of 30c and 31c of the hook and loop fastener material , the stiffening element stiffening the end portion horizontally to maintain a horizontal orientation of the end portion when the bra is hanging on the wearer’s body before being fastened. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson in view of Caden (US 2018/0317571 A1).



In regard to claims 7 and 16,  Johnson discloses the bra of claim 1, further including:

 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GLORIA M HALE/Primary Examiner, Art Unit 3732